Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The RCE Amendments filed 15 December 2021 have addressed the 112 deficiencies set forth in the Final Office Action mailed 15 September 2021.  Accordingly, these are withdrawn.
The Amendments further present in the independent claims the described and enabled combination of wherein the system and method includes both a meltable material in a solid state within a fluid and a solid meltable material attached to a borehole component, with a heat source configured to melt the materials to flow into a formation region adjacent the borehole junction.  While these features appear separately known (e.g., Gibb – solid meltable material; Griffith – fluid with meltable material in a solid state), there is no Prior Art that discloses or teaches these provided together.  Notably, the Prior Art systems do not appear readily combinable to use the two different materials simultaneously, but only interchangeably.  Accordingly, only one with the benefit of the current disclosure would do so. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674